 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAY RICHARD RENFRO,                                No. 2:15-cv-0632 DB P
12                       Plaintiff,
13           v.                                          ORDER AND
14    LISA CLARK-BARLOW,                                 FINDINGS AND RECOMMENDATIONS
15                       Defendant.
16

17

18          Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
19   under 42 U.S.C. § 1983. This matter proceeds against a single defendant, Family Nurse
20   Practitioner (“FNP”) Lisa Clark-Barlow, on an Eighth Amendment medical indifference claim.
21   Defendant now moves for summary judgment, and plaintiff has filed a motion for leave to file a
22   tardy motion for summary judgment. Because the Court finds that there is no dispute of material
23   fact as to whether defendant violated plaintiff’s rights, the undersigned will recommend that
24   defendant’s motion be granted. Plaintiff’s motion for leave to file a tardy summary judgment
25   motion will be denied.
26   ////
27   ////
28
                                                         1
 1   I.         Plaintiff’s Allegations

 2              In 1998 (prior to incarceration), plaintiff was diagnosed as having endobronchial carcinoid

 3   tumor, which was not removed at the time due to circumstance. Plaintiff was then sentenced to

 4   imprisonment in 2004, and he arrived at Mule Creek State Prison (“MCSP”) in Ione, California,

 5   in November 2004.

 6              Upon his arrival at MCSP, plaintiff was examined by an intake doctor, Dr. Galloway, who

 7   made a medical notation that plaintiff suffers from chronic obstructive pulmonary disease

 8   (“COPD”), a heart condition, and diabetes. At this appointment and later during several other

 9   interactions with medical staff, plaintiff asked for removal of the tumor, but he was told either

10   that “You’re being seen for something else” or “You’re an inmate. Inmates cannot diagnose

11   themselves or demand treatment.” After multiple denials, plaintiff “became afraid of mentioning

12   his tumor to medical staff.”

13              On December 27, 2005, plaintiff asked a MCSP physician, Dr. Hashimoto, for surgery to

14   remove the tumor. While Dr. Hashimoto made note of plaintiff’s tumor and COPD on an

15   interdisciplinary progress note, he did not refer plaintiff to surgery. Following this interaction,

16   plaintiff had other interactions with medical staff that caused plaintiff to fear that if he mentioned

17   the tumor again, he would not receive treatment for it or his other medical conditions.

18              On April 30, 2014, plaintiff was seen by defendant FNP Lisa Clark-Barlow. When he

19   informed her of his need for an inhaler and the carcinoid tumor, she refused to treat him. Instead,

20   she accused plaintiff of lying and told him that she is not prescribing an inhaler for his COPD and
21   not getting “involved in your imaginary cancer.”

22   II.        Undisputed Facts1

23              At all relevant times, plaintiff was a state inmate housed at MCSP. Compl. 1 ¶ 2.

24   Defendant was employed at MCSP as a family nurse practitioner. Decl. of L. Clark-Barlow Supp.

25   of Def.’s Mot. Summ. J. (ECF No. 18) ¶ 1. As a FNP, defendant’s responsibilities included

26   examination of patients and diagnosing illnesses, prescribing medication, and administrating
27   medical treatment. Clark-Barlow Decl. ¶ 3. She also provided comprehensive examination,

28   1
         All facts are undisputed unless noted otherwise.
                                                            2
 1   evaluation, and treatment of patients; interpreted labs and imaging results; prescribed

 2   medications; took part in the institutional pain management committee; diagnosed; and referred to

 3   other specialists for higher level of care treatment. Id. ¶ 3.

 4            In October 1997 (prior to his incarceration), plaintiff was seen at Tucson Medical Center

 5   Hospital in Tucson, Arizona with a problem list that included “[h]istory of chronic obstructive

 6   pulmonary disease.” Compl. Ex. (ECF No. 1 at 21-25). During an evaluation, a carcinoid type

 7   lesion was noticed on his lung.

 8            Plaintiff arrived at MCSP on November 4, 2004. See Pl.’s Opp’n Ex. 3. Plaintiff’s early

 9   medical records at MCSP refer to lung cancer and COPD. For example, the medical intake form

10   following plaintiff’s November 2004 arrival at MCSP included a notation for “Lung Ca ‘97” and

11   “? Hx Carcinoid Tumor…” A November 18, 2004, medical note included “? Carcinoid tumor?”

12   Id. A December 27, 2005, medical note referenced “carcinoid tumor … 1997” and “COPD.” See

13   id. A December 2005 medication record included an inhaler. See id.

14            FNP Clark-Barlow was assigned as plaintiff’s primary care provider (“PCP”) from July

15   2011 through most of 2013. Clark-Barlow Decl. ¶ 6. During that time, FNP Clark-Barlow saw

16   plaintiff for hypertension, diabetes, gastric reflux disease, coronary artery disease, hiatal hernia,

17   H-Pylori, angina, headache, obesity, benign prostate hypertrophy, and hyperlipoidemia. Id. ¶ 8.

18   She has never seen him for COPD or prescribed him an inhaler. Id. ¶ 7. The inhaler was not

19   listed, either, on any of plaintiff’s medication sheets from 2005-2006 or from 2011-2014.2 Id. ¶

20   10. Lastly, none of plaintiff’s hospitalization records while defendant was his PCP mentioned
21   COPD or an inhaler on his medication list. Id. ¶ 9.

22            In late 2013, FNP Clark-Barlow began working in the Treatment Triage Area (“TTA”)

23   where she saw plaintiff periodically. Clark-Barlow Decl. ⁋ 6. In the TTA, FNP Clark-Barlow

24   mainly addressed inmates’ urgent medical needs and not chronic medical issues. Id.

25            On April 30, 2014, FNP Clark-Barlow saw plaintiff for diabetes mellitus type 2,

26   hypertension, lower urinary tract symptoms, and chronic care provider follow-up. Clark-Barlow
27

28   2
         There is no mention of plaintiff’s medication sheets from 2007-2010.
                                                         3
 1   Decl. ¶ 12, Ex. A (ECF No. 18 at 35). Per defendant’s notes of that appointment, “Pt. states he

 2   has lung cancer since 1995. CT of chest done in 1997 negative per problem list.” Id. His problem

 3   list did not include COPD, history of lung cancer, or the endobronchial tumor, and he denied any

 4   shortness of breath. Id. ¶ 11, Ex. A (ECF No. 18 at 35).

 5          On May 4, 2014, plaintiff filed a Patient / Inmate Health Care Appeal complaining about

 6   FNP Clark-Barlow’s alleged refusal to treat his COPD and lung cancer. Compl. Ex. (ECF No. 1

 7   at 10-12). As a result, Dr. James Jackson interviewed plaintiff on May 22, 2014, and noted a need

 8   for a work up of possible carcinoid tumor involving the endobronchial tree. Clark-Barlow Decl.

 9   Ex. A (ECF No. 18 at 36, 38). Possible COPD was also noted, and an inhaler was prescribed. Id.

10   Plaintiff’s appeal was then granted in part at the first level of review.

11          On July 28, 2014, plaintiff was seen at the San Joaquin General Hospital by a

12   pulmonologist, Dr. Jamal Sadik. Clark-Barlow Decl. Ex. A (ECF No. 18 at 42-43). Dr. Sadik

13   diagnosed plaintiff with endobronchial carcinoid tumor and determined that the location and size

14   of the tumor could only be determined via a flexible fiberoptic bronchoscopy.

15          Plaintiff’s grievance was granted in part at the second level of review on August 1, 2014.

16   Compl. Ex. (ECF No. 1 at 15-17)

17          Defendant saw plaintiff again on August 12, 2014. Clark-Barlow Decl. Ex. A (ECF No.

18   18 at 39). Based on Dr. Sadik’s examination and recommendation, FNP Clark-Barlow submitted

19   a request for service for a fiberoptic flexible bronchoscopy. Clark-Barlow Decl. ¶ 13, Ex. A (ECF

20   No. 18 at 40-41).
21          On November 18, 2014, Plaintiff’s appeal was denied at the third level of review. Compl.

22   Ex. (ECF No. 1 at 18-19).

23          A November 24, 2014, Primary Care Provider Progress Note completed by Dr. Jackson

24   noted that plaintiff was not interested in a bronchoscopy at that time due to a risk of

25   complications that could lead to death. Clark-Barlow Decl. Ex. A (ECF No. 18 at 44-45).

26          On April 27, 2016, he finally agreed to the bronchoscopy, which was performed at the San
27   Joaquin General Hospital. Clark-Barlow Decl. Ex. A (ECF No. 18 at 48-49). A biopsy was then

28
                                                         4
 1   completed on October 18, 2016, which revealed no malignant cells. Clark-Barlow Decl. Ex. A

 2   (ECF No. 18 at 50-51).

 3          To date, plaintiff continues to decline surgery to treat the tumor because of concerns about

 4   the risks involved. See Pl.’s Dep. at 43:14-24 (ECF No. 18).

 5   III.   Legal Standards

 6          A. Summary Judgment

 7          Summary judgment is appropriate when the moving party “shows that there is no genuine

 8   dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R.

 9   Civ. P. 56(a). Under summary judgment practice, the moving party “initially bears the burden of

10   proving the absence of a genuine issue of material fact.” In re Oracle Corp. Sec. Litigation, 627

11   F.3d 376, 387 (9th Cir. 2010) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). The

12   moving party may accomplish this by “citing to particular parts of materials in the record,

13   including depositions, documents, electronically stored information, affidavits or declarations,

14   stipulations (including those made for purposes of the motion only), admissions, interrogatory

15   answers, or other materials” or by showing that such materials “do not establish the absence or

16   presence of a genuine dispute, or that an adverse party cannot produce admissible evidence to

17   support the fact.” Fed. R. Civ. P. 56(c)(1)(A), (B).

18          When the non-moving party bears the burden of proof at trial, “the moving party need

19   only prove that there is an absence of evidence to support the nonmoving party’s case.” Oracle

20   Corp., 627 F.3d at 387 (citing Celotex, 477 U.S. at 325.); see also Fed. R. Civ. P. 56(c)(1)(B).
21   Indeed, summary judgment should be entered, after adequate time for discovery and upon motion,

22   against a party who fails to make a showing sufficient to establish the existence of an element

23   essential to that party's case, and on which that party will bear the burden of proof at trial. See

24   Celotex, 477 U.S. at 322. “[A] complete failure of proof concerning an essential element of the

25   nonmoving party’s case necessarily renders all other facts immaterial.” Id. In such a

26   circumstance, summary judgment should be granted, “so long as whatever is before the district
27   court demonstrates that the standard for entry of summary judgment . . . is satisfied.” Id. at 323.

28
                                                        5
 1          If the moving party meets its initial responsibility, the burden then shifts to the opposing

 2   party to establish that a genuine issue as to any material fact exists. See Matsushita Elec. Indus.

 3   Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). In attempting to establish the existence of

 4   this factual dispute, the opposing party typically may not rely upon the allegations or denials of its

 5   pleadings but is required to tender evidence of specific facts in the form of affidavits, and/or

 6   admissible discovery material, in support of its contention that the dispute exists. See Fed. R.

 7   Civ. P. 56(c)(1); Matsushita, 475 U.S. at 586 n.11.

 8          However, a complaint that is submitted in substantial compliance with the form prescribed

 9   in 28 U.S.C. § 1746 is a “verified complaint” and may serve as an opposing affidavit under Rule

10   56 as long as its allegations arise from personal knowledge and contain specific facts admissible

11   into evidence. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004); Schroeder v. McDonald,

12   55 F.3d 454, 460 (9th Cir. 1995) (accepting the verified complaint as an opposing affidavit

13   because the plaintiff “demonstrated his personal knowledge by citing two specific instances

14   where correctional staff members . . . made statements from which a jury could reasonably infer a

15   retaliatory motive”); McElyea v. Babbitt, 833 F.2d 196, 197–98 (9th Cir. 1987); see also El Bey

16   v. Roop, 530 F.3d 407, 414 (6th Cir. 2008) (Court reversed the district court’s grant of summary

17   judgment because it “fail[ed] to account for the fact that El Bey signed his complaint under

18   penalty of perjury pursuant to 28 U.S.C. § 1746. His verified complaint therefore carries the

19   same weight as would an affidavit for the purposes of summary judgment.”). The opposing party

20   must demonstrate that the fact in contention is material, i.e., a fact that might affect the outcome
21   of the suit under the governing law, see Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

22   (1986); T.W. Elec. Serv., Inc. v. Pacific Elec. Contractors Ass'n, 809 F.2d 626, 630 (9th Cir.

23   1987), and that the dispute is genuine, i.e., the evidence is such that a reasonable jury could return

24   a verdict for the nonmoving party, see Wool v. Tandem Computers, Inc., 818 F.2d 1433, 1436

25   (9th Cir. 1987).

26          To show the existence of a factual dispute, the opposing party need not establish a
27   material issue of fact conclusively in its favor. It is sufficient that “the claimed factual dispute be

28   shown to require a jury or judge to resolve the parties’ differing versions of the truth at trial.”
                                                         6
 1   T.W. Elec. Serv., 809 F.2d at 631. Thus, the “purpose of summary judgment is to ‘pierce the

 2   pleadings and to assess the proof in order to see whether there is a genuine need for trial.’”

 3   Matsushita, 475 U.S. at 587 (citations omitted).

 4          “In evaluating the evidence to determine whether there is a genuine issue of fact,” the

 5   court draws “all reasonable inferences supported by the evidence in favor of the non-moving

 6   party.” Walls v. Central Contra Costa Transit Auth., 653 F.3d 963, 966 (9th Cir. 2011). It is the

 7   opposing party's obligation to produce a factual predicate from which the inference may be

 8   drawn. See Richards v. Nielsen Freight Lines, 602 F. Supp. 1224, 1244-45 (E.D. Cal. 1985),

 9   aff'd, 810 F.2d 898, 902 (9th Cir. 1987). Finally, to demonstrate a genuine issue, the opposing

10   party “must do more than simply show that there is some metaphysical doubt as to the material

11   facts. . . . Where the record taken as a whole could not lead a rational trier of fact to find for the

12   nonmoving party, there is no ‘genuine issue for trial.’” Matsushita, 475 U.S. at 587 (citation

13   omitted).

14          B. Civil Rights Act Pursuant to 42 U.S.C. § 1983

15          The Civil Rights Act under which this action was filed provides as follows:

16                  Every person who, under color of [state law] . . . subjects, or causes
                    to be subjected, any citizen of the United States . . . to the deprivation
17                  of any rights, privileges, or immunities secured by the Constitution .
                    . . shall be liable to the party injured in an action at law, suit in equity,
18                  or other proper proceeding for redress.
19   42 U.S.C. § 1983. The statute requires that there be an actual connection or link between the

20   actions of the defendants and the deprivation alleged to have been suffered by the plaintiff. See
21   Monell v. Dept. of Social Servs., 436 U.S. 658 (1978); Rizzo v. Goode, 423 U.S. 362 (1976). “A

22   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §1983,

23   if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act

24   which he is legally required to do that causes the deprivation of which complaint is made.”

25   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

26          Supervisory personnel are generally not liable under § 1983 for the actions of their
27   employees under a theory of respondeat superior and, therefore, when a named defendant holds a

28   supervisorial position, the causal link between him and the claimed constitutional violation must
                                                          7
 1   be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th Cir. 1979); Mosher v.

 2   Saalfeld, 589 F.2d 438, 441 (9th Cir. 1978). Vague and conclusory allegations concerning the

 3   involvement of official personnel in civil rights violations are not sufficient. See Ivey v. Board of

 4   Regents, 673 F.2d 266, 268 (9th Cir. 1982).

 5   IV.    Plaintiff’s Motion for Leave to File Tardy Cross-Motion for Summary Judgment

 6          Before proceeding to the merits of Defendant’s motion for summary judgment, the Court

 7   must first consider plaintiff’s April 12, 2019, motion for leave to file a tardy summary judgment

 8   motion. (ECF No. 30.) Plaintiff’s motion come nearly six months after the October 19, 2018,

 9   deadline to file dispositive motions pursuant to the Court’s Discovery and Scheduling Order

10   (“DSO”). (See ECF No. 14.) Plaintiff urges the Court to accept his late filing because he claims

11   that he is unfamiliar with the law, he did not comprehend the nature of the Court’s DSO, he did

12   not understand the necessity of conducting discovery, and he did not know that he had the option

13   to file a cross-motion for summary judgment. While the Court is sympathetic to plaintiff’s plight,

14   none of the reasons asserted demonstrate good cause or excusable neglect to extend the time for

15   filing the summary judgment motion. Fed. R. Civ. P. 6(b); Pioneer Investment Services Co. v.

16   Brunswick Associates Ltd. Partnership, 507 U.S. 380 (1993) Accordingly, plaintiff’s motion for

17   leave to file a late motion for summary judgment will be denied.

18   V.     Discussion

19          A. Eighth Amendment Medical Indifference

20          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.
21   Const. amend. VIII. The unnecessary and wanton infliction of pain constitutes cruel and unusual

22   punishment prohibited by the Eighth Amendment. Whitley v. Albers, 475 U.S. 312, 319 (1986);

23   Ingraham v. Wright, 430 U.S. 651, 670 (1977); Estelle v. Gamble, 429 U.S. 97, 105-06 (1976).

24   Neither accident nor negligence constitutes cruel and unusual punishment, as “[i]t is obduracy

25   and wantonness, not inadvertence or error in good faith, that characterize the conduct prohibited

26   by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.
27          What is needed to show unnecessary and wanton infliction of pain “varies according to

28   the nature of the alleged constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 5 (1992)
                                                        8
 1   (citing Whitley, 475 U.S. at 320). In order to prevail on a claim of cruel and unusual punishment,

 2   however, a prisoner must allege and prove that objectively he suffered a sufficiently serious

 3   deprivation and that subjectively prison officials acted with deliberate indifference in allowing or

 4   causing the deprivation to occur. Wilson, 501 U.S. at 298-99.

 5          For an Eighth Amendment claim arising in the context of medical care, the prisoner must

 6   allege and prove “acts or omissions sufficiently harmful to evidence deliberate indifference to

 7   serious medical needs.” Estelle, 429 U.S. at 106. An Eighth Amendment medical claim has two

 8   elements: “the seriousness of the prisoner's medical need and the nature of the defendant's

 9   response to that need.” McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1992), overruled on

10   other grounds by WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc).

11          A medical need is serious “if the failure to treat the prisoner's condition could result in

12   further significant injury or the ‘unnecessary and wanton infliction of pain.’” McGuckin, 974

13   F.2d at 1059 (quoting Estelle, 429 U.S. at 104). Indications of a serious medical need include

14   “the presence of a medical condition that significantly affects an individual's daily activities.” Id.

15   at 1059-60. By establishing the existence of a serious medical need, a prisoner satisfies the

16   objective requirement for proving an Eighth Amendment violation. Farmer v. Brennan, 511 U.S.

17   825, 834 (1994).

18          If a prisoner establishes the existence of a serious medical need, he must then show that

19   prison officials responded to the serious medical need with deliberate indifference. See Farmer,

20   511 U.S. at 834. In general, deliberate indifference may be shown when prison officials deny,
21   delay, or intentionally interfere with medical treatment, or may be shown by the way in which

22   prison officials provide medical care. Hutchinson v. United States, 838 F.2d 390, 393-94 (9th

23   Cir. 1988).

24          Before it can be said that a prisoner's civil rights have been abridged with regard to

25   medical care, “the indifference to his medical needs must be substantial. Mere ‘indifference,’

26   ‘negligence,’ or ‘medical malpractice’ will not support this cause of action.” Broughton v. Cutter
27   Laboratories, 622 F.2d 458, 460 (9th Cir. 1980) (citing Estelle, 429 U.S. at 105-06); see also

28   Toguchi v. Soon Hwang Chung, 391 F.3d 1051, 1057 (9th Cir. 2004) (“Mere negligence in
                                                        9
 1   diagnosing or treating a medical condition, without more, does not violate a prisoner's Eighth

 2   Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate indifference is “a state of

 3   mind more blameworthy than negligence” and “requires ‘more than ordinary lack of due care for

 4   the prisoner's interests or safety.’” Farmer, 511 U.S. at 835.

 5          Delays in providing medical care may manifest deliberate indifference. Estelle, 429 U.S.

 6   at 104-05. To establish a claim of deliberate indifference arising from delay in providing care, a

 7   plaintiff must show that the delay was harmful. See Hallett v. Morgan, 296 F.3d 732, 745-46 (9th

 8   Cir. 2002); Berry v. Bunnell, 39 F.3d 1056, 1057 (9th Cir. 1994); McGuckin, 974 F.2d at 1059;

 9   Wood v. Housewright, 900 F.2d 1332, 1335 (9th Cir. 1990); Hunt v. Dental Dep't, 865 F.2d 198,

10   200 (9th Cir. 1989); Shapley v. Nevada Bd. of State Prison Comm'rs, 766 F.2d 404, 407 (9th Cir.

11   1985). In this regard, “[a] prisoner need not show his harm was substantial; however, such would

12   provide additional support for the inmate's claim that the defendant was deliberately indifferent to

13   his needs.” Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006).

14          Finally, mere differences of opinion between a prisoner and prison medical staff or

15   between medical professionals as to the proper course of treatment for a medical condition do not

16   give rise to a § 1983 claim. See Toguchi, 391 F.3d at 1058; Jackson v. McIntosh, 90 F.3d 330,

17   332 (9th Cir. 1996); Sanchez v. Vild, 891 F.2d 240, 242 (9th Cir. 1989); Franklin v. Oregon, 662

18   F.2d 1337, 1344 (9th Cir. 1981).

19          B. Analysis

20          Defendant moves for summary judgment on the ground that there is no dispute of material
21   fact as to whether she demonstrated deliberate indifference on April 30, 2014. Alternatively, she

22   contends that she is entitled to qualified immunity. Plaintiff counters that, when informed of his

23   COPD and bronchial tumor, FNP Clark-Barlow dismissed Plaintiff’s claims and refused to treat

24   either condition.

25          The undisputed facts demonstrate that, prior to the April 30, 2014, incident at issue in this

26   case, FNP Clark-Barlow served as plaintiff’s PCP for approximately three years. During that
27   time, defendant treated plaintiff for several conditions, but she was never aware of plaintiff’s need

28   for an inhaler for COPD or treatment for cancer. Accepting that plaintiff informed defendant of
                                                       10
 1   his conditions on April 30 and further accepting that defendant did not believe him and did not

 2   provide necessary care, there is simply nothing in the record to demonstrate or even suggest

 3   deliberate indifference. At best, the allegations sound in negligence. Indeed, plaintiff’s own

 4   characterization of defendant’s conduct is that “Defendant should have had knowledge of

 5   Plaintiff using an inhaler and lung cancer if she had conducted her duties and responsibilities as a

 6   F.N.P. are prescribe[d]”; she “fail[ed] to properly review Plaintiff medical history as require[d] as

 7   standard care and consistent with the degree of knowledge and skill ordinarily posses[sed] and

 8   exercised by members of the medical profession under similar circumstances…”; and had she

 9   “propertly [sic] and sufficiently perform[ed] her duties and responsibilities as a medical

10   professional, she would have known of Plaintiff’s medical conditions and medications.” Opp’n at

11   2-3.

12          But defendant’s failure to review Plaintiff’s medical records and her alleged failure to

13   meet the standard of care for someone of her profession cannot, standing alone, serve to impose

14   liability under the Eighth Amendment because neither ‘negligence’ nor ‘medical malpractice’ can

15   underlie a constitutional claim. Broughton, 622 F.2d at 460; see also Toguchi, 391 F.3d at 1057

16   (“Mere negligence in diagnosing or treating a medical condition, without more, does not violate a

17   prisoner's Eighth Amendment rights.”); McGuckin, 974 F.2d at 1059 (same). Deliberate

18   indifference is “a state of mind more blameworthy than negligence” and “requires ‘more than

19   ordinary lack of due care for the prisoner's interests or safety.’” Farmer, 511 U.S. at 835. In the

20   absence of any facts that would actually suggest deliberate indifference, the Court must find that
21   no rational trier of fact would conclude that defendant acted with deliberate indifference to

22   plaintiff’s medical needs. Summary judgment should therefore be entered for defendant. In light

23   of this finding, defendant’s alternative argument that she is entitled to qualified immunity will not

24   be addressed.

25   VI.    Conclusion

26          Based on the foregoing, IT IS HEREBY ORDERED that:
27          1. Plaintiff’s motion for leave to file a late motion for summary judgment (ECF No. 30)

28              is DENIED;
                                                       11
 1             2. The Clerk of Court is directed to assign a district judge to this case; and

 2             IT IS HEREBY RECOMMENDED that defendant’s motion for summary judgment (ECF

 3   No. 18) be GRANTED and judgment be entered for defendant accordingly.

 4             These findings and recommendations are submitted to the United States District Judge

 5   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

 6   after being served with these findings and recommendations, plaintiff may file written objections

 7   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

 8   and Recommendations.” Any response to the objections shall be filed and served within fourteen

 9   days after service of the objections. Plaintiff is advised that failure to file objections within the

10   specified time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951

11   F.2d 1153 (9th Cir. 1991).

12   Dated: September 24, 2019

13

14

15

16   /DLB7;
     DB/Inbox/Priority/renf0632.msj.CJRA
17

18

19

20
21

22

23

24

25

26
27

28
                                                         12
